Citation Nr: 1213707	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  10-09 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hepatitis C virus (HCV).

2.  Entitlement not service connection for a bilateral ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from September 1976 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified before the undersigned Acting Veterans Law Judge via videoconference in April 2011.  A transcript of his hearing has been associated with the record.

In May 2011 the Board denied the Veteran's claims of entitlement to service connection for hypertension and hernia.  The issues of entitlement to service connection for HCV and a bilateral ankle disability were remanded for additional development and have been returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  HCV was not manifest in service and is unrelated to service.

2.  A bilateral ankle disability was not manifest in service and is unrelated to service.


CONCLUSIONS OF LAW

1.  HCV was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  A bilateral ankle disability was not manifest in service and is unrelated to service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in October 2007 discussed the evidence necessary to support the Veteran's claims.  The Veteran was invited to submit or identify relevant evidence.  
Specifically, he was asked to provide dates of medical treatment during service and indentify sources of current treatment.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  This letter also discussed the manner in which VA determines disability ratings and effective dates.  

In July 2008 the Veteran was advised that identified private records had been requested.  A December 2008 letter discussed the status of the Veteran's claim.

A January 2010 letter asked the Veteran to identify his risk factors for HCV infection.  He was advised that he should provide any information, statements, or evidence he had about his risk factors and include dates and describe the circumstances his exposure to any risk factor identified.

In January 2010 the Veteran responded to the letter regarding HCV risk factors and certified that he had provided all remaining information and evidence that would support his claim, or that he had no other information or evidence to provide VA; he requested that his claim be decided.  

In May 2011 the Appeals Management Center (AMC) advised the Veteran of the status of his claim.

Except as discussed below, the Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect VA's duty to assist, the Board notes that, to the extent possible, identified treatment records have been associated with the claims file.  The available evidence includes service treatment and personnel records, private treatment records, and VA treatment records.  The Veteran has also been afforded VA examinations.  The Board finds that the examinations are adequate in that the examiners reviewed the record, interviewed the Veteran, and performed appropriate examinations prior to providing their conclusions.  The reports of record are thorough and consistent with contemporaneous treatment records.  Finally, the Board notes that the Veteran has been afforded the opportunity to testify before the undersigned.  In January 2010, he certified that he had no further evidence to identify or submit.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

As an initial matter, the Board notes that the Veteran has not alleged that his claimed disabilities are the result of participation in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   
Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of cardiovascular renal disease, including hypertension, may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a Veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  VA may favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

	Hepatitis C

The Veteran's service medical records are negative for any diagnosis, complaint, or abnormal finding pertaining to hepatitis or other liver disorder.  On separation examination in July 1979 the Veteran's abdomen and viscera were normal.  He denied liver trouble.  In September 1979 the Veteran certified that there had been no change in his medical condition.

A July 2007 VA record indicates the Veteran's report of being positive for HCV.  He indicated that he had been tested 15 years previously.  He noted that he was exposed to blood in Germany.  

In his September 2007 claim the Veteran indicated that his HCV began in 1979 and that he had been treated at the VA hospital in Detroit.

In January 2008 the Veteran reported that he had recently quit drinking.

In November 2008 a VA provider noted that the Veteran's biopsy was favorable, and that treatment was not indicated.  He observed that the Veteran had stopped drinking alcohol the previous year having been advised to do so by the infectious diseases clinic.  He suggested repeat biopsy in five years.

In February 2009 the Veteran stated that he contracted HCV while serving in Augsburg, Germany working in the emergency room.  

In January 2010 the Veteran stated that he was assigned to the hospital in Augsburg, Germany from early 1977 to late 1979.  He indicated that he was the company driver and drove troops from the hospital to the helicopter hanger.  He noted that every couple of weeks, he would volunteer to be a wounded patient, which involved providers practicing inserting intravenous lines.  He stated his belief that he was exposed to bad blood at that time.

During his April 2011 hearing, the Veteran testified that he had been diagnosed with HCV in the 1990s.  He indicated that he gave blood and was told that he had HCV.  He related that he saw a doctor after that and was told to stop drinking.  He stated that during service he was stationed in Germany at a medical detachment and that his job was to monitor the radios for the standby helicopter.  He noted that he would help the medics in the emergency room.  He also testified that he often volunteered to play a wounded patient, and that medical personnel would practice starting intravenous lines on him.  

On VA examination in June 2011 the Veteran's history was reviewed.  The Veteran reported that in the 1980s he gave blood and was notified that he had HCV.  He indicated that he saw his doctor, who advised him to quit drinking.  He noted that he was seen by VA "a couple years back" and was again told to quit drinking.  The examiner indicated that there was a history of alcohol use or abuse.  The Veteran reported that he quit drinking on New Year's Day 2007 and that he used to drink a lot all of the time, including drinking to get drunk two to three times per week.  He denied use of medication associated with liver toxicity, hemodialysis, tattoos, sharing toothbrushes, blood exposure, intranasal cocaine use, intravenous drug use, high risk sexual practices, repeated body piercings, and sharing shaving razors.  He denied a history of organ transplant and blood transfusion.  He reported that while stationed in Germany, he helped in the emergency room with patients and that he treated and transported soldiers who had been hurt during drills and exercises.  He also noted that he allowed medical personnel to practice placing intravenous lines in him.  He denied any accidental needle sticks.  The diagnosis was hepatitis C.  The examiner stated that she was unable to determine which risk factor was the likely cause as there were no identified risk factors during the Veteran's active duty service.  She noted that although the Veteran claimed that he helped patients that were bleeding, there was no definite blood exposure on or through the skin or mucous membranes.  She pointed out that the Veteran should have been wearing gloves, as the military implemented universal precautions in 1976.  She concluded that there was no evidence in the claims file of blood exposure.  She opined that HCV was not caused by or a result of service.  She reasoned that there were no identified risk factors during service, and that although the Veteran claimed that he helped patients that were bleeding, there was no definite blood exposure on or through skin or a mucous membrane.  She indicated that the Veteran was unable to give any specific details of personal open wounds, needle sticks or other percutaneous exposure.  She stated that allowing others to insert intravenous lines would not expose the Veteran to other people's blood.

Upon careful consideration of the foregoing evidence, the Board concludes that service connection is not warranted.  While the evidence reveals that the Veteran has a diagnosis of HCV, the most competent and probative evidence of record does not etiologically link this disease to service or any incident therein.  Available service treatment records are silent regarding any clinical findings of any liver disorder in service, to include at separation, where the Veteran's abdomen and viscera were noted to be normal on clinical examination.  Further, there is no lay or medical evidence of a continuity of symptomatology since service in the instant case.  In this regard, the Board observes that the Veteran has testified that he was first diagnosed with HCV in the 1990s, when he attempted to give blood.  The Board recognizes that the Veteran did assert in his claim form that the disability began in 1979; however, it appears clear from the overall record and subsequent statements that he was asserting his own belief that the disability was incurred than, and not asserting that it was actually diagnosed in 1979.  As such, the Board finds that the first medical evidence suggestive of HCV dates to many years following the Veteran's separation from service.  The Board may, and will, consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

The VA examiner concluded that the Veteran's HCV was not related to service.  In essence, the examiner provided a reasoned opinion based on complete a review of the Veteran's history, interview, and examination.  In assigning high probative value to this opinion, the Board notes that the examiner obtained a history from the Veteran and conducted a complete examination.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  The Board thus finds the examiner's opinion to be of greater probative value than the Veteran's unsupported assertions to the contrary.  In fact, the Veteran has produced no competent evidence or medical opinion in support of this claim, and the length of time between his separation from active service and his first complaints weighs against granting the claim.  

The Board also acknowledges the Veteran's own assertions that HCV is related to service.  As noted, the Veteran may attest to factual matters of which he has first-hand knowledge, such as subjective complaints of pain, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson 19 Vet. App. 362, 368 (2005).  He is not, however, generally competent to render an opinion as to the cause or etiology of any current disability because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  In this regard, the Board is cognizant that the Veteran can describe the various activities he engaged in while on active duty.  However, as a lay person, he is not competent to offer an opinion on the likelihood that such activities caused his HCV.  As discussed, the VA examiner considered his description of assisting with patients, but noted that his descriptions did not include any specific details of personal open wounds, needle sticks, or other percutaneous exposure.  Absent evidence of blood exposure on or through the skin or mucous membrane, she found it unlikely that his HCV was not caused by or a result of service.  The Board finds the most probative evidence of record to be this opinion by the competent VA health care provider.    

In summary, no medical professional has attributed the Veteran's HCV to service.  In that regard, the Board places much more weight on the opinion of the competent VA health care provider who conducted physical examination and reviewed the results of various diagnostic tests conducted at that time and previously, than on the Veteran's lay assertions that his current HCV is related to service.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim for service connection.  As such, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Ankles

Service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's ankles.  On enlistment examination in September 1976 the Veteran denied relevant complaints.  His feet and lower extremities were clinically normal, and he was deemed qualified for enlistment.  On separation examination in July 1979 the Veteran's lower extremities and feet were normal.  He denied arthritis, bone or joint deformity, lameness, and foot trouble.  He was deemed qualified for discharge.  In September 1979 he certified that there had been no change in his medical condition.

A July 2006 VA record notes the Veteran's report of having experienced a fractured left ankle in the 1990s.  

In August 2006 the Veteran's left ankle was examined.  He noted occasional pain with walking.  There was no swelling and no restriction of movement.  There was a scar where internal fixation was carried out.  The Veteran refused an X-ray.

In his September 2007 claim the Veteran indicated that the claimed ankle disability had begun in 1979 and that he received treatment at the Detroit and Saginaw VA hospitals.  

Chronic pain in the ankle is noted in a December 2008 VA treatment record.

In February 2009 the Veteran stated that he injured his ankle in Germany.

During his April 2011 hearing, the Veteran testified that he had weak ankles before he entered service.  He stated that during basic training, he did not participate in road marches.  He stated that his symptoms were worse during basic training.  He denied having been given any diagnosis during or prior to service.  He related that he wore over the counter braces on his ankles prior to service.  He denied having sought treatment for his ankles in the years following service.  He reported that he broke his left heel at a post-service construction job and had to have surgery.  He stated his belief that marching on the hot asphalt contributed to his ankle problems.  He indicated that he had started to receive treatment through VA in 2004 or 2005.  

On VA examination in June 2011, the Veteran's history was reviewed.  With respect to his right ankle, the Veteran stated that he hurt it during basic training and it was wrapped.  He noted that following that injury, he was excused from road marches and became a driver.  He related that he saw a doctor in the early 1980s because it was hard to walk and stand too long.  He noted that he was told to wrap it and stay off of it.  Regarding his left ankle, the Veteran reported that he was told to soak his feet and stay off of them because road marching caused pain.  He stated that that he experienced an on the job injury following service, and that he underwent surgery in the early 1990s.  X-rays revealed soft tissue swelling and a calcaneal spur at the heel on the right, and changes of an old injury and soft tissue swelling on the left.  The examiner diagnosed minimal soft tissue swelling of the right ankle and mild degenerative changes and soft tissue swelling of the left ankle.  She concluded that the right ankle condition was not caused by or the result of service.  She noted an absence of records showing treatment during service, and no evidence of ongoing treatment for a right ankle disability.  She pointed out that the record did not show treatment until October 2010, 31 years following service.  She noted that an October 2010 VA treatment record indicated that the Veteran had pain after a tree fell on his ankle.  She also concluded that the left ankle condition was not caused by or the result of service.  She noted that the Veteran was not seen for or treated for a left ankle condition in service and by his own account, he had a work injury in the 1990s, years after discharge from service.  She pointed out that the next evidence relating to the Veteran's left ankle dated to 2006.

Having carefully reviewed the record, the Board concludes that service connection is not warranted for the claimed bilateral ankle disability.  In that regard the Board notes that there is a remarkable lack of credible evidence of pathology during service and for many years following separation.  The earliest post-service treatment for any complaints referable to the Veteran's ankles dates to the 1990s, as the Veteran reported in 2006, when he indicated that he experienced a fracture of his left ankle at work.  Subsequent records show complaints of chronic ankle pain.  While the Veteran asserts that he had ankle problems in service, he did not identify such symptoms while seeking treatment many years following his discharge.  Rather, he reported an on the job injury to his left ankle, and as noted by the VA examiner, he complained of right ankle pain in 2010 after a tree fell on him.  The Board finds statements as to history made directly to health care providers during the course of treatment to be inherently more credible than statements made in support of a claim for benefits.  In short, the most credible evidence regarding the most likely date of onset of the claimed bilateral ankle disability consists of treatment records reflecting onset of symptomatology years after service discharge.  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  See Buchanan. The Veteran has argued to VA that he experienced symptoms related to his ankles since service.  However as discussed in detail above, the Board finds that his statements to the contrary, in the pursuit of treatment years following separation from service, demonstrate that his current statements are unreliable and not credible with respect to the onset of symptoms.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains diagnoses related to the Veteran's cervical spine, it does not contain reliable evidence which relates this claimed disability to any injury or disease in service.  The Board finds that the negative record at service discharge and for years following service is more probative than the Veteran's more recent statements.  See Jandreau.  

The Board additionally notes that the June 2011 VA examiner concluded that the claimed bilateral ankle disability was not related to service.  In essence, she provided a reasoned opinion, based on complete review of the record, interview, and examination.   In assigning high probative value to this opinion, the Board notes that the examiner had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  The Board thus finds the VA examiner's opinions to be of greater probative value than the Veteran's unsupported statements.  See Prejean; Neives-Rodriguez.  

Absent reliable lay or medical evidence relating the claimed bilateral ankle disability to service, and in consideration of the VA opinion discussed above, the Board concludes that the claims of entitlement to service connection for degenerative disc disease of the cervical spine must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert at 58; 38 C.F.R. § 3.102 (2011). 



ORDER

Entitlement to service connection for HCV is denied.

Entitlement to service connection for a bilateral ankle disability is denied.




____________________________________________
      MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


